

117 HR 290 : To amend title 38, United States Code, to render an individual, who transfers certain educational assistance, to which the individual is entitled because of an agreement by such individual to serve in the Armed Forces, to a dependent of that individual, and who fails to complete such agreement, solely liable for the overpayment of such educational assistance.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 290IN THE SENATE OF THE UNITED STATESJune 16, 2021Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to render an individual, who transfers certain educational assistance, to which the individual is entitled because of an agreement by such individual to serve in the Armed Forces, to a dependent of that individual, and who fails to complete such agreement, solely liable for the overpayment of such educational assistance.1.Sole liability for transferred educational assistance by an individual who fails to complete a service agreement(a)In generalSubsection (i) of section 3319 of title 38, United States Code, is amended—(1)in paragraph (1)—(A)by striking In the event and inserting Subject to paragraph (2), in the event; and(B)by inserting of this title after section 3685;(2)in subparagraph (A) of paragraph (2)—(A)in the heading, by striking In general and inserting Sole liability; and(B)by inserting for which the individual shall be solely liable to the United States for the amount of the overpayment for purposes of section 3685 of this title before the period at the end; and(3)in subparagraph (B) of paragraph (2)—(A)in the matter preceding clause (i), by striking Subparagraph (A) shall not apply and inserting Neither the individual nor the dependent shall be liable to the United States for the amount of the overpayment for purposes of section 3685 of this title; and(B)in clause (ii), by inserting of this title after section 3311(c)(4).(b)ReversionEffective October 1, 2024, such subsection (i) is amended to read as it read on the day before the date of the enactment of this Act.2.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives June 15, 2021.Cheryl L. Johnson,Clerk.